IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-1579-13



                       COREY THOMAS FREEMAN, Appellant
                                     v.
                             THE STATE OF TEXAS



         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                          COLLIN COUNTY

Per curiam.


                                       OPINION


        Appellant was convicted of online solicitation of a minor under section 33.021(b) of

the Penal Code. The Court of Appeals affirmed the conviction. Freeman v. State, No. 05-12-

00923-CR (Tex. App. -- Dallas 2013). Appellant has filed a petition for discretionary review

contending the Court of Appeals erred in upholding the constitutionality of the statute.

       This Court granted discretionary review recently in Ex parte Lo in order to address
whether section 33.021(b) is unconstitutional. We held it to be unconstitutional on its face

due to overbreadth, reversed the decision of the court of appeals, and remanded to the trial

court to dismiss the indictment. Ex parte Lo, __ S.W.3d __ (Tex. Crim. App. No. PD-1560-

12, delivered October 30, 2013). The State's motion for rehearing was denied on March 19,

2014. The Court of Appeals in the instant case did not have the benefit of our opinion in Ex

parte Lo. Accordingly, we grant Appellant’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals for further

action in light of our opinion in Ex parte Lo.


Delivered April 2, 2014
Publish